



Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into as of this
28th day of March, 2019, by and between Vertex Pharmaceuticals Incorporated, a
Massachusetts corporation (together with its successors and assigns, the
“Company”), and Charles F. Wagner, Jr. (the “Executive”).
W IT N E S S E T H
WHEREAS, the Company is employing the Executive as the Company’s Executive Vice
President, Chief Financial Officer; and
WHEREAS, the Executive has been designated as an Executive Officer of the
Company;
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which
mutually is acknowledged, the Company and the Executive (each individually a
“Party”, and together the “Parties”) agree as follows:
1. DEFINITIONS.
“Base Salary” shall mean the Executive’s base salary in accordance with Section
4 below.
“Board” shall mean the Board of Directors of the Company.
“Cause” shall mean (i) the Executive is convicted of a crime involving moral
turpitude, (ii) the Executive commits a material breach of any provision of this
Agreement not involving the performance or nonperformance of duties, or (iii)
the Executive, in carrying out the Executive’s duties, acts or fails to act in a
manner that is determined, in the sole discretion of the Board, after written
notice of any such act or failure to act and a reasonable opportunity to cure
the deficiency has been provided to the Executive, to be (A) willful gross
neglect or (B) willful gross misconduct resulting, in either case, in material
harm to the Company unless such act, or failure to act, was believed by the
Executive, in good faith, to be in the best interests of the Company.
“Change of Control” shall have the meaning set forth in the Change of Control
Agreement.


“Change of Control Agreement” shall mean the Change of Control letter agreement
between the Company and the Executive of even date herewith.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Common Stock” shall mean the common stock of the Company.
“Disability” or “Disabled” shall mean a disability as determined under the
Company’s long-term disability plan or program in effect at the time the
disability first occurs, or if no such plan or program exists at the time of
disability, then a “disability” as defined under Section 22(e)(3) of the Code.
“Effective Date” shall mean April 10, 2019.
“Good Reason” shall mean that, without the Executive’s consent, one or more of
the following events occurs:
(i)
the Executive’s duties are materially diminished to an extent that results in
the Executive no longer being an “officer,” as such term is defined in Rule
16a-1(f) promulgated under the Securities Exchange Act of 1934; or






--------------------------------------------------------------------------------





(ii)
the Executive’s Base Salary is decreased unless such reduction is part of an
across-the-board proportionate reduction in the salaries of the Company’s senior
management team; or

(iii)
the office to which the Executive is assigned is relocated to a place 35 or more
miles away and such relocation is not at the Executive’s request or with the
Executive’s prior agreement (and other than, for Executives assigned to the
Company’s principal executive offices, in connection with a change in location
of the Company’s principal executive offices);

provided that Good Reason shall not exist unless and until within 30 days after
the event giving rise to Good Reason under either (i) or (ii) above has
occurred, the Executive delivers a written termination notice to the Company
stating that an event giving rise to Good Reason has occurred and identifying
with reasonable detail the event that the Executive asserts constitutes Good
Reason under either (i) or (ii) above and the Company fails or refuses to cure
or eliminate the event giving rise to Good Reason on or within 30 days after
receiving such notice and, with respect to the event giving rise to Good Reason
under (iii) above, the Executive delivers a written termination notice to the
Company within 30 days after the event giving rise to Good Reason occurs. To
avoid doubt, the termination of the Executive’s employment would become
effective at the close of business on the thirtieth day after the Company
receives the Executive’s termination notice, unless, in the case of an event
giving rise to Good Reason under either (i) or (ii) above, the Company cures or
eliminates the event giving rise to Good Reason prior to such time.
“Severance Payment” shall mean an amount equal to the sum of the Base Salary in
effect on the date of termination of Executive’s employment, plus the full
amount of the Target Bonus for the Executive for the year in which the
Executive’s employment is terminated; provided, however, that if the Executive
terminates the Executive’s employment for Good Reason based on a reduction in
Base Salary, then the Base Salary to be used in calculating the Severance
Payment shall be the Base Salary in effect immediately prior to such reduction
in Base Salary.
“Target Bonus” shall mean the target cash bonus for which the Executive is
eligible on an annual basis, at a level consistent with the Executive’s title
and responsibilities, under the Company’s bonus program then in effect and
applicable to the Company’s senior executives generally.
2. TERM OF EMPLOYMENT.
The Company hereby employs the Executive, and the Executive hereby accepts such
employment as of the Effective Date, continuing until termination in accordance
with the terms of this Agreement. The period during which the Executive is
employed hereunder is referred to in this Agreement as the “term of employment.”
3. POSITION.
On the Effective Date, the Executive is employed as the Company’s Executive Vice
President, Chief Financial Officer, reporting to the Company’s Chief Executive
Officer.
4. BASE SALARY.
The Executive’s annualized Base Salary as of the date of this Agreement is
$700,000, payable in accordance with the regular payroll practices of the
Company. The Base Salary shall be reviewed no less frequently than annually, and
any changes thereto (which shall thereafter be deemed the Executive’s Base
Salary) shall be solely within the discretion of the Board.
5. TARGET BONUS PROGRAM.
During the term of employment, the Executive shall be eligible to participate in
the Company’s annual cash incentive compensation program applicable to the
Company’s senior executives, as any such





--------------------------------------------------------------------------------





programs are established and modified from time to time by the Board in its sole
discretion, and in accordance with the terms of such program, with a Target
Bonus as determined by the Board. The Executive’s Target Bonus for 2019 is 50%
of Base Salary, which amount shall not be pro-rated for 2019
6. INCENTIVE COMPENSATION PROGRAMS/SIGN-ON AWARDS.
(a) Incentive Equity Programs. During the term of employment, the Executive
shall be eligible to participate in the Company’s equity incentive compensation
programs applicable to the Company’s senior executives, as such programs may be
established and modified from time to time by the Board in its sole discretion.
Nothing in this Agreement shall preclude the Company from amending or
terminating any of its equity incentive compensation plans, programs or
arrangements.
(b) Sign-On Cash Bonus: The Executive shall receive a sign-on cash bonus in the
amount of $140,000 payable (with appropriate deductions as required by law) to
the Executive at the first regular pay date applicable to the Executive after
the Effective Date. If the Executive terminates this Agreement without Good
Reason, and other than as a result of death or Disability, during the period
commencing on the Effective Date and ending on the first anniversary of the
Effective Date, the Executive shall repay the sign-on cash bonus to the Company
within 60 days of such termination.
(c) Sign-On Restricted Stock Unit Grant and Stock Option Grant: The Executive
will receive, pursuant to the Company’s 2013 Stock and Option Plan, in
accordance with the terms of award agreements executed and delivered to the
Executive by the Company on the Effective Date (the “Grant Date”), restricted
stock unit grants with an aggregate fair market value (based on the average of
high and low stock price of shares of Common Stock on the Grant Date) of
$1,400,000 and a stock option grant with a fair market value on the Grant Date
of $600,000 (with an exercise price equal to the average of the high and the low
stock price on the Grant Date). The restricted stock unit grants shall consist
of three awards (i) a time vesting restricted stock award with a fair market
value (as determined above) of $700,000 vesting in three equal annual
installments on April 30, 2020, 2021 and 2022, subject to the Executive’s
continued employment from the Grant Date through each applicable vesting date;
(ii) a performance vesting restricted stock unit award with a fair market value
of $350,000 subject to the financial performance conditions contained in the
February 2019 grants to the Company’s other executive officers, which will vest
in equal annual installments, subject to the achievement of the applicable
performance conditions and the Executive’s continued employment from the Grant
Date through each applicable vesting date, on February 24, 2020, 2021 and 2022;
and (iii) a performance vesting restricted stock unit award with a fair market
value of $350,000 subject to the non-financial performance conditions contained
in the February 2019 grants to the Company’s other executive officers, which
will vest, subject to the achieve of the applicable performance conditions and
the Executive’s continued employment from the Grant Date through the February
24, 2022 vesting date.
7. EMPLOYEE BENEFIT PROGRAMS.
During the term of employment, the Executive shall be entitled to participate in
all employee welfare and pension benefit plans, programs and/or arrangements
offered by the Company to its senior executives, as such plans, programs and
arrangements may be amended from time to time, to the same extent and on the
same terms applicable to other senior executives. Nothing in this Agreement
shall preclude the Company from amending or terminating any of its employee
benefit plans, programs or arrangements.
8. VACATION.
During the term of employment, the Executive shall be entitled to at least 20
paid vacation days each calendar year in accordance with the Company’s vacation
policy then in effect.





--------------------------------------------------------------------------------





9. TERMINATION OF EMPLOYMENT.
(a) Termination in Connection with a Change of Control. To the extent the
Executive is entitled, in connection with the Executive’s termination of
employment, to severance or other benefits under the Change of Control
Agreement, the Executive shall not be entitled to corresponding benefits under
this Section 9.
(b) Termination by the Company for Cause; or Termination by the Executive
without Good Reason. If the Company terminates the Executive’s employment for
Cause, or if the Executive voluntarily terminates the Executive’s employment,
other than for Good Reason, death or Disability, the term of employment shall
end as of the date specified below, and the Executive shall be entitled to the
following:
(i)
Base Salary earned by Executive but not paid through the date of termination of
Executive’s employment under this Section 9(b); and

(ii)
any amounts earned to the Executive but not yet paid under Sections 5 or 7
above.

Termination by Company for Cause shall be effective as of the date specified in
the notice of termination provided by the Company to the Executive. Voluntary
termination by Executive other than for Good Reason, death or Disability shall
be effective upon 90 days’ prior written notice to the Company and shall not be
deemed a breach of this Agreement.
(c) Termination by the Company Without Cause; or Termination by the Executive
for Good Reason. If the Executive's employment is terminated by the Company
without Cause (other than due to death or Disability), or is terminated by the
Executive for Good Reason (in accordance with the notice and cure provisions set
forth in the definition of “Good Reason” above), the Executive shall be entitled
to the following (provided that, with respect to (iii) and (v) such amounts
shall be subject to and in exchange for a general release of all claims against
the Company, its subsidiaries, and their officers, directors, agents and
representatives, which is executed by Executive and becomes enforceable and
non-revocable within 60 days of the date of termination as well as other
customary terms including, without limitation, non-competition, non-solicitation
and non-recruitment covenants substantially similar to those contained in the
Employee Non-Disclosure, Non-Competition, and Intellectual Property Assignment
Agreement):
(i)
Base Salary earned by Executive but not paid through the date of termination of
Executive’s employment under this Section 9(c);

(ii)
all cash incentive compensation awards earned by Executive but not paid prior to
the date of termination of Executive’s employment under this Section 9(c);

(iii)
a lump sum cash payment to the Executive in an amount equal to the Severance
Payment, payable within ten days after the execution of a general release and
expiration, without revocation, of any applicable revocation periods under the
general release provided that if the 60-day period during which the release is
required to become effective and irrevocable begins in one calendar year and
ends in another calendar year, the Severance Payment shall not be made before
the first day of the second calendar year;

(iv)
any amounts earned but not yet paid under Sections 5 or 7 above;

(v)
if COBRA coverage is elected by the Executive, the Company shall pay the cost of
insurance continuation premiums on the Executive’s behalf (whether or not
covered by COBRA) to continue standard medical, dental and life insurance
coverage for the Executive






--------------------------------------------------------------------------------





(or the cash equivalent of same in the event the Executive is ineligible for
continued coverage), on a monthly basis, until the earlier of:
(A)
the date 12 months after the date the Executive’s employment is terminated; or

(B)
the date, or dates, on which the Executive receives equivalent coverage and
benefits under the plans, programs and/or arrangements of a subsequent employer
(such coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis).

Notwithstanding anything to the contrary in this Agreement, if at the time of
Executive’s termination of employment, Executive is a “specified employee” (as
defined below), any payment of “nonqualified deferred compensation” (as defined
under Section 409A of the Code, as amended, including the regulations thereunder
(“Section 409A”)) attributable to a “separation from service” (as defined below)
shall not commence until the first full business day that is six months and one
day after the applicable separation from service (or, if earlier, the
Executive’s Death) (“Deferred Payment Date”); except (A) to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury regulation Section 1.409A-1(b) (including without limitation by reason
of the safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by
the Company in its reasonable discretion); (B) benefits that qualify as excepted
welfare benefits pursuant to Treasury regulation Section 1.409A-1(a)(5); or (C)
other amounts or benefits that are not subject to the requirements of Section
409A. Any payments that would otherwise have been made between the separation
from service and the Deferred Payment Date, but for this paragraph, shall be
made in a lump sum on the Deferred Payment Date. For purposes of this Agreement,
all references to “termination of employment” and correlative phrases shall be
construed to require a “separation from service” (as defined in Section
1.409A-1(h) of the Treasury regulations after giving effect to the presumptions
contained therein), and the term “specified employee” means an individual
determined by the Company to be a specified employee under Treasury regulation
Section 1.409A-1(i).
10. ASSIGNABILITY; BINDING NATURE.
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.
11. REPRESENTATIONS.
The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement, and that the performance of its obligations under
this Agreement will not violate any agreement between it and any other person,
firm or organization. The Executive represents and warrants that no agreement
exists between him and any other person, firm or organization that would be
violated by the performance of the Executive’s obligations under this Agreement.
12. INDEMNIFICATION; INSURANCE.
The Executive shall at all times be indemnified and eligible for advancement of
expenses on the same basis as is provided for the Company’s other executive
officers and in accordance with the





--------------------------------------------------------------------------------





provisions of the Company’s charter and by-laws then in effect. The Executive
shall also be covered under all of the Company’s policies of liability insurance
maintained for the benefit of its directors and officers on the same basis as is
provided for its other executive officers.
13. ENTIRE AGREEMENT; TERMINATION.
This Agreement, the agreements referenced herein and the Employee
Non-Disclosure, Non-Competition & Inventions Agreement between the Executive and
the Company contain the entire understanding and agreement between the Parties
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the Parties with respect thereto. Subject to the terms of this
Agreement, the Company shall be entitled to terminate the Executive’s employment
at any time, and the Executive may terminate the Executive’s employment by the
Company, at any time subject to the provisions of Section 9(b) of this
Agreement, in each case by written notice provided in accordance with Section 20
of this Agreement.
14. AMENDMENT OR WAIVER.
No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company
provided that the Company may, without the Executive’s consent, unilaterally
adopt amendments that may be required so that this Agreement continues to comply
with applicable law or regulations, including without limitation Section 409A of
the Code. No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by the Executive or an authorized officer of the Company, as the case may
be.
15. SEVERABILITY.
If any provision or portion of this Agreement shall be determined to be invalid
or unenforceable for any reason, in whole or in part, the remaining provisions
of this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.
16. SURVIVORSHIP.
The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.
17. BENEFICIARIES/REFERENCES.
The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of the Executive’s incompetence, reference in this
Agreement to the Executive shall be deemed, where appropriate, to refer to the
Executive’s beneficiary, estate or other legal representative.
18. GOVERNING LAW/JURISDICTION.
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of The Commonwealth of Massachusetts without reference to
principles of conflict of laws.





--------------------------------------------------------------------------------





19. RESOLUTION OF DISPUTES.
Any disputes arising under or in connection with this Agreement will, at the
election of the Executive or the Company, be resolved by binding arbitration, to
be held in Massachusetts in accordance with the Rules and Procedures of the
American Arbitration Association. If arbitration is elected, the Executive and
the Company shall mutually select the arbitrator. If the Executive and the
Company cannot agree on the selection of an arbitrator, each Party shall select
an arbitrator and the two arbitrators shall select a third arbitrator, and the
three arbitrators shall form an arbitration panel that shall resolve the dispute
by majority vote. Judgment upon the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof. Costs of
the arbitrator or arbitrators and other similar costs in connection with an
arbitration shall be shared equally by the Parties; all other costs, such as
attorneys’ fees incurred by each Party, shall be borne by the Party incurring
such costs.
20. NOTICES.
All notices that are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, addressed as follows:
    


If to the Company:    Vertex Pharmaceuticals Incorporated
50 Northern Avenue
Boston, MA 02210
Attn: Chief Executive Officer
        
If to the Executive:    at the Executive’s home address listed in the Company
records.


Any such notice shall be deemed to have been given: (a) when delivered if
personally delivered or sent by facsimile on a business day; (b) on the business
day after dispatch if sent by nationally-recognized overnight courier; and/or
(c) on the fifth business day following the date of mailing if sent by mail.
21. HEADINGS.
The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
22. COUNTERPARTS.
This Agreement may be executed in two or more counterparts.
23. SECTION 409A OF THE CODE.
It is the intention of the Company and the Executive that this Agreement and the
payments provided for herein are either exempt from or meet the requirements of
Section 409A of the Code. The Company and the Executive agree to cooperate in
good faith in preparing and executing such amendments to this Agreement, if any,
as the Company or Executive may reasonably request solely for the purpose of
assuring that this Agreement and the payments provided hereunder remain exempt
from or meet the requirements of Section 409A, as applicable. Nothing in this
Agreement shall require the Company to increase the Executive’s compensation or
make the Executive whole for any such changes. In no event, however, shall the
Company have any liability relating to the failure or alleged failure of any
payment or





--------------------------------------------------------------------------------





benefit under this Agreement to comply with, or be exempt from, the requirements
of Section 409A of the Code.
Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments. The Executive’s right to
payment or reimbursement for any expenses hereunder shall be subject to the
following additional rules: (i) the amount of expenses eligible for payment or
reimbursement during any calendar year shall not affect the expenses eligible
for payment or reimbursement in any other calendar year, (ii) payment or
reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense or payment was incurred, and
(iii) the right to payment or reimbursement shall not be subject to liquidation
or exchange for any other benefit.
24. TAX WITHHOLDING; NO GUARANTEE OF ANY TAX CONSEQUENCES.
All payments hereunder shall be subject to all applicable withholding for any
federal, state or local income taxes including any excise taxes under the Code.
Notwithstanding any other provision of this Agreement to the contrary or other
representation, the Company does not in any way guarantee the tax consequences
of any payment or compensation under this Agreement including, without
limitation, under Section 409A of the Code.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
Vertex Pharmaceuticals Incorporated
    
_/s/ Michael Parini___________________________
Name: Michael Parini
Title: Executive Vice President, Chief Legal and Administrative Officer




Executive




/s/ Charles F. Wagner, Jr._______________________________
Charles F. Wagner, Jr.





